                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA



Tracy Reed Williams                                      CASE No C 4:18-cv-03699-HSG
                  Plaintiff(s)
 v.                                                      STIPULATION AND [PROPOSED]
                                                         ORDER SELECTING ADR PROCESS
 Enhanced Recovery Company, LLC
                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
   Early Neutral Evaluation (ENE) (ADR L.R. 5)
   Mediation (ADR L.R. 6)

 
 ■ Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)

   Private ADR (specify process and provider)



The parties agree to hold the ADR session by:
  
  ■ the presumptive deadline (90 days from the date of the order referring the case to ADR)

   other requested deadline:


 Date: 11/02/2018                                        /s/ Trinette G. Kent
                                                          Attorney for Plaintiff
 Date: 11/02/2018                                        /s/ Gregg Rapoport
                                                          Attorney for Defendant

   
   X IT IS SO ORDERED
    IT IS SO ORDERED WITH MODIFICATIONS:



   Date: 11/5/2018
                                                             U.S. DISTRICT/MAGISTRATE JUDGE

 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
Form ADR-Stip rev. 5-1-2018
